—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered July 20, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
In reviewing the record and brief submitted by defense counsel, we find ourselves in agreement with defense counsel’s assertion that there are no nonfrivolous issues which could be raised on this appeal. We therefore affirm the judgment of conviction and grant counsel’s application for leave to withdraw.
Mikoll, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.